Debate on the future of Europe with the participation of the Prime Minister of Italy, Member of the European Council (debate)
It is with great pleasure that I welcome the Prime Minister of the Italian Republic, Romano Prodi, to the European Parliament today to discuss with us the future of Europe.
Italy, one of the founding Member States, has always been in the forefront in guiding the process of European integration, and Italy is also playing a decisive role at this moment, when we are seeking a solution to the stalemate reached in the process of European integration - a solution that everyone can accept.
In particular, I should like to thank the President of the Italian Republic, Giorgio Napolitano, for the fruitful collaboration that we have established in order to make a success of revising the Treaties. The President of Parliament knows that when he speaks he has not only the support of Parliament, but also that of Italy, and that gives him greater strength.
(DE) Prime Minister, my dear Mr Prodi, in Rome, your country's capital city, there took place in March of this year a series of celebrations in honour of the fiftieth anniversary of the Treaties of Rome, when we were able to rejoice in looking back on 50 years of stability, prosperity and progress that our citizens have enjoyed. Now, though, is also the time to look forward into the future together. Today, the European Union faces great challenges and must, in order to master them, summon up the will to take the necessary steps and implement reforms that will guide us along the way to a secure future.
You, Mr Prodi, in your time as President of the Commission, played a part in shaping the history of the European Union at an important juncture in time. The Commission under your chairmanship, represented in the Convention by Commissioners Vittorino and Barnier, played an active part in the work on the future of the European Union and watched over the birth of the constitutional treaty right up to the Intergovernmental Conference. The German Presidency of the Council is currently working hard to find a solution satisfactory not only to all those countries that rejected the Treaty, but also to the eighteen Member States, constituting the majority by population of the European Union, that have already ratified it. As this process moves forward, the European Parliament unreservedly endorses the substance of the constitutional treaty, not least because it represents a compromise achieved after lengthy negotiations.
We realise, though, that finding a solution will call for hard work on the part of all of us, and so we strongly support the efforts on the part of the German Presidency of the Council, especially those undertaken by the Federal Chancellor, Angela Merkel, towards a renewed consensus among all 27 Member States. Were our response, however, to end up making the European Union less democratic, to limit its ability to take decisions, and to make it less transparent, that would be to misinterpret what those citizens who, in the referendums in France and the Netherlands, expressed their misgivings, actually wanted, and so this House will not be satisfied with a result that is not in the interests of the European Union and of its citizens. I am persuaded, Prime Minister, that, with goodwill, it is possible not only to draw closer to one another, but also to achieve a result.
(IT) Prime Minister, the floor is yours.
Prime Minister of Italy. - (IT) Mr President, ladies and gentlemen, we stand at a crossroads for the future of Europe and of European integration, and it is in that knowledge, and not without emotion, that I address you today. I am most grateful to the President, Hans Gert Poettering, for this opportunity.
Between now and the 2009 elections, Europe will be playing for its own future. In a month's time, the European Council will decide on launching an Intergovernmental Conference, at the end of which we must be able to say that we are equal to the commitments that we all adopted together in Berlin on 25 March this year.
It is a question of deciding what Europe needs - what we all need - in order to address the challenges that the world imposes on us. This sounds like an abstract issue, but in fact it is highly concrete. We ought to have realised by now that the ability of us Europeans to interpret the globalised world and to take the opportunities it offers depends on how we are able to make our joint institutions operate.
I must say straight away that, quite frankly, I do not agree with those who continue to contrast the need to produce results with the need to strengthen Europe's institutions. It is precisely in order to get more results that I have always hoped and fought for stronger and more effective joint institutions.
This time we are not starting from scratch. In other words, we do not have to reinvent the wheel. In October 2004, all the European countries signed a treaty and 18 countries have actually ratified it. Over these last two years, it has been the arguments of those who are hesitant that have been heard most of all. The time has now come to listen to those who have ratified the 2004 treaty, those who have worked hard, including with their own citizens, to stay on that path.
They had embarked on that path a few years previously at Laeken, where it had unfolded from a fundamental and irrefutable starting point: that Europe could not achieve ambitious results without equally ambitious reforms.
Well, I am convinced that that remains a valid point. We must therefore start again from October 2004, putting aside the struggles and pauses for reflection of these last two years and thinking seriously and responsibly about our future and that of our children.
It is not simply a matter of agreeing on the new rules that we need. There are other equally urgent requirements, without which Europe will be unable to function. These include a budget worthy of the name, and genuine policies for tackling the major challenges that modern life is throwing at us: energy, climate change, the North-South divide, and so on. However, let us start today with the most urgent issue, which is to find a way out of the constitutional stalemate and to reform the institutions.
To be successful in this, we have to hold faith with a principle that lies at the basis of our existence as the European Union, a principle so fundamental that it defines the very ethics of our being together.
It is the principle whereby, in furthering European integration, it is essential always to make an effort to understand the arguments of the other side and in some way to take them on board. We have always made this effort, and we shall continue to do so.
However, we also expect the other side to be just as understanding. We expect them equally to take on board our aspirations, which in this case, as you all know very well, are to work towards ever closer union.
Bearing this principle in mind, we shall make every effort to help the German and Portuguese Presidencies to preserve as much as possible of our ambition for union, while also taking the other side's arguments into account as much as possible.
Having established that, I must now say what in my view we cannot allow the June European Council and the subsequent Intergovernmental Conference to do.
First of all, we must remember that, this time, keeping to the timetable is directly associated with a question of democracy. In 2009, Europe's voters will need to know what kind of Europe they are being asked to vote on. What role will the European Parliament have? What will its duties be? Will there be a stable Council Presidency, and a European Foreign Minister? How will the Commission be formed? And so forth.
The Intergovernmental Conference therefore needs to be given a precise and selective mandate, with a clear indication of the few significant sticking points for negotiation and, above all, how to resolve them. Only by doing that will we succeed in honouring our promise to formulate the new rules by 2009.
If it were given an open mandate, the Conference would be unlikely to reach a conclusion by the end of 2007, and the time needed to process the new agreement at national level would mean that the process could not be completed by early 2009. In short, it would automatically result in an impasse.
Allow me to make an observation at this point. This is something that suddenly occurred to me the other day after rereading the 2004 Constitutional Treaty - I would ask you all to have another look at it, now that some time has passed and it is possible to be more objective.
Well, the document produced in 2004 is good, really good, and it has a broad, Europe-wide reach. Above all, its first part puts across in a clear and intelligible manner the meaning and the vision of the great common enterprise on which we have embarked.
We should therefore think twice before we shelve it and set off down the path of plugging new elements into the existing treaties, whether wholly or in part. We would also be throwing out all its existing simplicity and legibility, at the cost of the people's understanding and, hence, of their support for the European project.
Most of all, however, we would be throwing out a text that provides a consistent view of Europe, a text that is able to combine the ideals held by many of us with the practical need, which everyone recognises, to endow our Union with more solid rules and sufficient resources to meet its new challenges.
The way the negotiations have gone so far makes me think that, unfortunately, we shall have to meddle with the 2004 text again. Yet I would like to put it on record in front of you all here today that I am convinced that in doing so we will be depriving ourselves of something very important. For those of us who believe in the European project, that would be an enormous sacrifice, and a very high price to pay for all those who have ratified it and made a democratic investment in doing so. We need to remember that.
That is why we cannot accept any disfigurement of the existing institutional package. Strengthening our common foreign and security policy by appointing a foreign minister, having a stable Council Presidency, extending qualified majority voting, overturning the three-pillar structure, and providing the Union with a legal personality are all, for us, essential points that need to be safeguarded.
I should like here to warn against certain appeals for 'realism', which are typical on the eve of a major European Council and unfailingly seek to achieve a watered-down compromise. I would point out, however, that if the major global challenges can only be addressed at a European level, then the people who want a Europe that is equal to such challenges are the ones who are being genuinely realistic, and not the people who do not want that.
Internally, I would mention upholding the European social model and creating a genuine area of freedom, security and justice. How can anyone fail to see that this is a vital complement for a European citizenship that identifies with more than just the economic dimension?
Externally, I would mention wars, the fight against international terrorism, and the global challenges of energy and climate change (hydrogen). How can anyone deny that the only way to make our choices and our values prevail on the international stage is by being able to express a foreign policy worthy of the name and communicating it to the world with one voice?
As regards the structure of the European Union, you must not believe that it is merely a theoretical issue. The complexity of the Union is one of the main reasons for the gap between it and the people. How can anyone not see the advantages, then, of overturning the pillar structure, especially in terms of clarity and understanding on the part of the people?
The 2004 Constitutional Treaty provides convincing solutions for these points. Do we really want to sacrifice them for the sake of a watered-down approach that resorts to the lowest common denominator? Do we really want to risk making the system even more complex by refusing to make in-depth changes and confining ourselves to merely touching it up here and there? Do we really want to continue proceeding 'with our face masked', to use Jacques Delors' expression, for fear of revealing the real Europe to our citizens?
Therefore, my dear Members of this Parliament, representatives of Europe's citizens, let us try not to lend support to the negative rhetoric on Europe. Let us not go on concealing it from our fellow citizens.
Let us show them this Europe, instead, and show it proudly. Let everyone see what it has done for us in terms of peace and prosperity; let us explain how vital it is for our lives. Let us tell our fellow citizens once and for all that in a world that is now a system of continents it makes no sense for a country and its citizens to live outside a political and economic aggregation that is internally strong and externally respected.
Italy will therefore make every effort in these negotiations to secure a worthy compromise. I am convinced that we can succeed and that, all together, we must succeed.
Of course, if it proves impossible for all 27 countries to agree, then there will be the problem of how to proceed. That dilemma can only be resolved if we go back to that fundamental principle that I mentioned at the beginning of my address: the very ethics of the Union require that nobody should block other people's aspirations too much or for too long.
That is why Italy, a country that has always believed deeply in Europe, realises that it now has a further duty: it must imagine - or start imagining - how to enable countries that are willing to do so to make real progress in furthering European unity.
I do not think that all countries necessarily have to proceed together at the same speed. I hope they will, and I shall try to make that happen. I realise, however, that it is not always possible. Even now, though, some of Europe's most significant political decisions, such as the euro and the creation of the Schengen area, have been put into practice by just some of the Member States. They have not been aimed against any State; they have not excluded the others; instead, the door has been left open. Furthermore, these decisions have been respected by those that at the time did not feel ready to move in a certain direction right away.
I therefore hope that this same constructive approach will also hold good in future and that it will prevail over any attempt to use a veto.
Italy, as you well know, has always thought that being pro-European is the best way to be far-sighted.
Today, however, being far-sighted does not only mean drawing up ambitious plans for the future of European integration. It also means addressing the issue of allowing those peoples who want to do so to realise their ambitions of union at the pace and in the manner that are best suited to them.
If nobody ever takes the trouble to consider such an eventuality, we run the risk that the European project will run aground and that the ideals of all those who over the years have believed passionately in it will be frustrated. Even countries like mine, which have invested unreservedly in the integration of Europe for 50 years, might eventually run out of enthusiasm.
I therefore want to conclude with a two-fold message.
Italy will give the German and, later, the Portuguese Presidency the utmost support to ensure that the European Council of 21 and 22 June and the subsequent Intergovernmental Conference are a success with which all the Member States can identify.
At the same time, Italy is well aware that a compromise is not an end in itself, and that therefore, if we are not convinced by such a compromise, we will not subscribe to it. A fast-track group of countries might then prove to be the best way to advance along the road to an ever closer Union, on condition that the door is always left open to any country that might want to join them at a later date.
Allow me finally to make a strong appeal to the members of our parliaments, the direct representatives of the citizens. Above all, I address the Members of this Parliament, who represent the people of Europe. You have an irreplaceable role in making the citizens understand what is at stake.
We will only be able to create the conditions for successful constitutional talks if the work of our governments is supported by your work.
We have to realise that we must not fail, or the result will be decline: the decline of an advanced idea of Europe, of a Europe that is able to be a leading player in the world thanks to its underlying values. In short, we would risk once again becoming a little western appendage of Asia, a fate to which we would be consigned not only by geography, but also by future history. Thank you.
Mr Prodi, we thank you warmly for this persuasive European intervention, which I hope everyone has been able to hear.
Mr President, Mr Gloser, Mrs Ferrero-Waldner, Mr Prodi, ladies and gentlemen, we are witnessing a speeding-up of the process of European integration, whether in terms of the relaunch of the institutions, of the new dynamic inspired by Mrs Merkel on climate change and energy or of the implementation of a common immigration policy. Europe is making progress. Europe is demonstrating that it represents a level of decision making that is not just necessary and effective, but also legitimate. Mr Prodi, you have shared with us your vision, your notion of European affairs. Through you, I should like to pay tribute to the historic, and more prevailing than ever, commitment of the Italian people towards European integration.
After a long period of uncertainty, the relaunch of the institutions is taking shape. The German Presidency is right to make this one of its priorities. If Europe is in a position to make effective and democratic decisions, we will be able usefully to decide on common policies. To move quickly and to enable Europe to make progress were the commitments made by the UMP candidate, Nicolas Sarkozy, and such is the mandate given to the new President of the French Republic by the people of France.
This dynamic, which is driven by a Member State that rejected the draft Treaty, already has the support of several other EU Member States and must be turned to good account if progress is to be made. The time for asking questions has passed. What we need now is action and flexibility. We are only four weeks away from the crucial European Council of 21 and 22 June, which must result in a new Treaty being drafted by the end of the year. The ratification of the Treaty by the 27 will be able to take place before the 2009 European elections. Action goes hand in hand with flexibility because, as you have said, bridges must be built between the 18 countries that said 'Yes', the two that said 'No' and those that have not yet given their opinion. Each country will have to make an effort to form links with the others and to educate its public. Success will only come if we stop relying on semantic issues and concentrate on what is truly important: double majority voting, the extension of qualified majority voting, the principle of subsidiarity and the sharing out of powers between the Union and the Member States, a stable presidency, common representation on the international stage and also the Charter of Fundamental Rights.
As far as the MEPs from the Group of the European People's Party (Christian Democrats) and European Democrats are concerned, what Europe needs is to form a political force and to become an autonomous actor on the international stage. Europe needs an economic and commercial identity so as to ensure that our partners comply with the same rules as us, in the fiscal, environmental and social spheres. Europe must ensure that, even within Europe itself, there is no unfair competition among the Member States, particularly in the area of taxation.
Mr President, ladies and gentlemen, we are on the right track; what must prevail is the idea of responsibility and of the general interest on the part of political leaders and of public opinion. While we remain firm in terms of our ideals and principles, they will be well served only if pragmatism prevails over dogmatism and if the good faith is stronger than the bad faith and the lax attitudes.
Mr President, I should like briefly to mention the recent EU-Russia Summit in Samara. Many commentators regarded the Summit as a failure for Europe. As far as my group is concerned, the opposite is true, and Europe emerged the winner of this Summit. It was the winner, not against Russia - which is a partner whom we respect - but in terms of affirming our convictions and ideals. We are satisfied because, on the Kosovo Status process, on energy and also on the issue of Estonia's sovereignty, our leaders hoisted the European flag and expressed themselves strongly and intelligibly.
Mr Prodi, I shall conclude by saying how essential the Euro-Mediterranean dimension is to our parliamentary group. It is in the Mediterranean that our European adventure will succeed or fail. Nothing is so strategic to us, as Europeans, as investing in our relations with the Mediterranean basin, focusing on the development of a region that is endowed with such considerable human resources, and working towards the establishment of peace and stability in the Middle East.
Thank you, Mr Daul, not least for keeping to your speaking time so excessively strictly.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, thank you very much, Prime Minister Prodi, for that encouraging speech, to which I, as chairman of my group, have nothing further to add, for you have expressed what my group thinks, and we thank you for speaking in such plain terms.
We have no fear of you bringing the same clarity to the negotiations. The reason why we do not fear that prospect is that there will then be at least one strong head of government at the Intergovernmental Conference, one who is not prepared to agree to a compromise at any price, for a compromise that would surrender the substance of what we put into the Constitution would be no compromise at all, but rather a setback for the work of European integration, and so thank you for your clear affirmation.
(Applause)
My colleague Mr Nyrup Rasmussen had the opportunity to sit at the table in Nice, at which he helped negotiate the Treaty of Nice, and I have had frequent occasion to discuss this with him. When the fifteen Heads of Government who were at Nice left the chamber, they all described the result as inadequate, on the grounds that it was one of those minimal compromises that get reached in order to prevent even more Heads of Government nodding off.
That was why the Convention was summoned; it was summoned because those who had sat at the table in Nice said that this was not enough for the purpose of the enlargement that would come about, but it is coming, and, if we want to make a success of it, a new basis will be needed. So it was that they, reluctantly, agreed to our demand for a convention, knowing as they did that what the 15 had hammered out would not be enough for 27. At the Convention, a constitution was adopted, with people saying that the text was OK, and so they would vote for it. It was a good constitution, but it then got thrown out and we were thrown back on the Treaty of Nice. I would ask, though, whether what was true in the year 2000 - namely that Nice would not be enough for enlargement - has become false in 2007. Nice is indeed not enough for the purposes of enlargement, but enlargement has already happened, and on the basis of an inadequate treaty.
It is those who seek its destruction who want to leave the European Union in this state, those who want, whatever the cost, to prevent a new Treaty, and there must be no quarter given to them.
(Applause)
There are those who say that, while Nice may not be enough, it is still too much for them. Today I have heard a Head of Government say that there can be no compromise with people such as they. Those who want to go back to the days before Nice would be best advised to stay away from the Intergovernmental Conference. Now is the time for some straight talking. Eighteen of the Member States of the European Union have already ratified this constitutional treaty, two of them - Spain and Luxembourg - by means of a referendum. Why, in fact, do we put up with a state of affairs in which the only ones that get talked about are France and the Netherlands? Why is it not being said that this Treaty has received the support of two peoples, with, it might be added, more Europeans having cast a 'yes' vote for the Constitution than cast a 'no' vote against it? That is another truth about European democracy that should be spoken out loud now.
The European Union exemplifies peace at home, social stability, the combination of economic growth and social stability and of the export of values as a basis for policy in the international sphere. There is much in the existing foundational treaties that needs to be changed if this model of success is to survive. In his novel, 'The Leopard' the Italian author Tomasi di Lampedusa has Tancredi, the nephew of the Prince of Salina, tell his uncle, in splendid words, that 'everything must change if everything is to stay as it is'. If Europe wants to remain as successful as it is, it must change the treaties that underpin it, and if you fight like a leopard, then you will find us fighting alongside you.
(Applause)
on behalf of the ALDE Group. - Mr President, on behalf of my group I should like to welcome Mr Prodi back to Parliament.
Prime Minister, 50 years after the Treaty of Rome was signed, you have returned Italy to its rightful place at the heart of Europe, and at the heart of the European project. With President Napolitano you have turned the osservato speciale into a partner speciale. Your cabinet, with names like Bonino, Amato and Padoa-Schioppa, fills my colleagues and me with confidence.
We hear some criticisms of your first year in government, but we recall the faint hearts who made similarly dismissive remarks about your first year at the Commission. They were proven wrong. Enlargement, the euro: these are the jewels in Europe's crown, so we will judge a government on its results, not on first appearances. It was Italy which, while others hesitated, led the European Union force into Lebanon, and Italy which pressed for a worldwide moratorium on the death penalty. You showed the world that Europe can have the vision and the capacity to act in unison for the good of all.
We must seize that vision, for Europe's future strength lies not in insulating itself against injustices, but in confronting the forces of pain and misery and destruction in the world beyond our borders. On our own continent we have healed the hurts of nations. Our interest now, indeed perhaps our survival, depends on exporting in the next 50 years the domestic achievements of the last. Global challenges like climate change, population growth and nuclear proliferation highlight what you have called 'the inadequacy of unilateralism'. The world needs global mechanisms to create consensus on these matters.
And the model? None is better than our Community method, tried and tested over 50 years. And yet, even as Europe comes of age on the international stage, some are seeking to divide us from within. What should we say to the eurosceptics who say that the European Union is no longer fit for service, or that the European dream is menaced by globalisation, or that integration threatens national identity? They listen, but they do not hear. Mr Prodi, you wisely followed the advice of Cavour, who told us that he had discovered how to deceive diplomats. He said, 'I tell them the truth, and they never believe me'.
As you told us in Berlin, marking Europe's 50th birthday:
(IT) 'To create we need common sense, patience, faith, and also a grain of folly.'
A grain of folly, of self-belief, as well as grit and determination are indeed needed to face the future. For now is not the time for apathy or egocentrism. Our leaders must be bold: more Europe, not less, is the key to competitiveness; more Europe, not less, is the key to security; more Europe, not less Europe, is the key to a just world. That is why it is vital to reach an institutional settlement at next month's intergovernmental conference. Only stronger institutions can build a stronger Europe.
Mr Prodi, it was Leonardo da Vinci, your compatriot, who taught us:
(IT) 'He who is fixed to a star does not change his mind'.
Thank you for holding true to your vision.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, we urgently need to adopt the new treaty. This urgency goes hand in hand with the need to simplify the Union and make it easier for its citizens to understand. To belittle the difficulties that exist and which are the cause of the doubts which have until now prevented us from reaching agreement, however, is certainly not the way forward.
The Italian Prime Minister, formerly the President of the Commission, must be aware that vague and imprecise proposals lead to vague and inconclusive answers, which is precisely the opposite of what citizens want. This is the philosophy of the possible, that starts out along a thousand paths but does not complete any of them, especially when the paths are the same ones that for over ten years we have seen put forward and then abandoned.
The crisis is clear and is not a trivial matter, and we therefore need appropriate solutions ever more quickly. The German Chancellor's efforts and the statements made by President Sarkozy have therefore given us Europhiles hope once more. We seek to achieve what is feasible, not what is impossible! We believe that compromise, when it is lofty and honourable, forms the foundation of politics. When people say 'no compromises' it is because compromises have already been made that are of little importance and little moral value.
If there is a clear crisis, then projects that cannot be achieved rapidly should be abandoned and, instead, what can be immediately agreed upon should be consolidated: greater practicality from our institutions; more use made of subsidiarity; a common policy for our borders; terrorism; giving a boost to the economy and competitiveness through completing the infrastructure needed without further indecision, particularly with regard to mobility; a common energy policy; defence of the social contract; clear rules that prevent unfair competition with a stronger position adopted by the Union within the WTO; and harmonisation of criminal legislation on violent crimes against children.
Citizens cannot have faith in heads of government who in Strasbourg describe Europe in simple terms and in their own countries do not carry out the projects that Europe has adopted. Strasbourg is calling for a common foreign policy, instead of us all acting solo, as happened in Afghanistan. A lack of security at the borders due to a confused and contradictory policy on immigration lessens the trust of citizens. The first ones to feel the effects of this are legal immigrants. High-speed rail links, which have been approved in all the Community bodies, have been blocked by differences within the Italian Government and likewise growth is at a standstill.
Mr President, I believe that when people say to us 'the important role of the MEPs' we should also try to remember in all countries, including our own, that up until now the members of the European Convention, the Italian members, have never been asked to have an exchange of ideas and to make their contributions. This is also significant. Fewer words and more action!
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance would like to welcome you, Prime Minister Prodi, to this Chamber, partly because, recently, there have unfortunately not been so many speeches of resolute commitment to a top-level solution to the constitutional crisis. We fear, for example, that tomorrow the Dutch Prime Minister will be here singing from a completely different song-book.
Understanding the arguments of others is all well and good, but experience teaches us that it is nearly always the arguments of the opposition that win. We know that in the end even the most pro-European governments such as yours gradually yield to the arguments of those who see the true shape of a European Government in the intergovernmental aspect and in the power relations between states. This is what happened in Maastricht, Amsterdam and Nice. You said that your government would not accept lowest common denominator compromises, and we hope this is true, because very often past examples have not been very edifying.
The Greens do not like blackmail, conflict or splits. We would be delighted with a harmonious, innovative and truly sustainable and united Europe, and the 27-member Europe is a major achievement. Let us be clear, however: the blackmail so far has come solely from those wishing to stand in the way of a solution to the constitutional crisis, and this is a fact that we cannot let pass unremarked. Even the majority within this Parliament has in recent months and years refrained from making any proposals of a slightly daring nature, preferring to wait for an initiative from the governments.
We believe that there are two or three conditions that could permit us, Mr Prodi, to escape from this stalemate and we truly hope that the Italian Government will resolutely agree with us on this issue. There needs to be a strong alliance among the 18 countries that have ratified the Constitution, as well as this Parliament, the Commission and some national parliaments, to resist the trend to dismantle the Constitutional Treaty.
You made a list of some issues and I would like to add at least two more: firstly, the issue of the Charter of Fundamental Rights, and secondly, the issue of recasting the revision clause. We can no longer go forward like this, with a treaty that has been adopted unanimously and leaving the European Parliament out.
The second condition is that you governments must have the courage to speak to the general public about the choices that must be made and the divisions that exist among you on the future of Europe, and to seek their support. Do not hide yourselves in mysterious secret negotiations. Do not exclude this Parliament from the reform of the European Constitution during the intergovernmental conference that is currently being prepared, not least because experience shows that the winners in secret intergovernmental negotiations are the others.
We, and I am finishing now, Mr President, are not afraid of debate on the central issue, even if we do not like it. Indeed, we think that it is only if we face certain governments and certain peoples with a choice of staying in or leaving that they will in the end decide to stand with us.
on behalf of the GUE/NGL Group. - (FR) Mr President, I should like to make three brief comments. The first does not concern Mr Prodi directly, but rather the famous twelve questions put by the Presidency-in-Office of the Council to the Heads of State or Government. One of them is worded as follows, and I quote: 'What do you think of the proposal (...) to change the terminology without changing the legal substance, for example, regarding the name of the Treaty?' How do you expect any citizen, upon reading that, not to say to himself that the European leaders are taking him for a complete fool, to put it mildly?
More fundamentally, Mr Prodi emphasised just now that European electors have to know what the role of the European Parliament will be, if there will or will not be a stable Presidency of the European Council and a European foreign minister, and how the Commission will be constituted. All of these issues are indeed important. But do you not hear other, much stronger and more significant questions being asked around you, questions to which none of you ever reply? For example, even neo-liberal economists are asking where, in the current world context, a policy of unbridled free trade associated with free movement of capital and total freedom to relocate production facilities as well as total freedom of movement for foreign investors, including the most predatory ones, is in danger of leading us to. What changes do you propose to the Community acquis in this regard?
Other voices, and not the least important ones, are being raised against the tax wars that the Member States are waging, or in favour of a change to the statutes of the European Central Bank or yet again in favour of a controlled industrial policy in key sectors of the modern economy, outside the rules of free competition. What kind of break with the status quo do you consider desirable or acceptable from this point of view? Does Europe have to be about the marketplace or about politics in relation to the market? To what extent does democracy end where the reign of the open market economy or free competition begins? These questions are on the table. What do you think about them?
One last word to Mr Barroso, who is not here today, but who expressed his delight at what he considers the victory of the 'yes' vote during the French elections. This is a delusion. There is no doubt that the new French President supports the 'yes' vote. That is why he, like you, feared a new referendum. But the commitments he had to make on Europe in order to make acceptable his refusal to re-consult the citizens say a lot about the persisting depth of anti-liberal ambitions in that country. We will be able to remind him in particular of the keynote speech he made on this issue on 21 February right here in Strasbourg, entitled 'I want Europe to change'. The real question is this: other than institutional innovations, what changes are you ready for?
(Applause)
on behalf of the IND/DEM Group. - Mr President, once again back in this Chamber and in his usual rousing style, Mr Prodi has confirmed his belief in a United States of Europe and the fact that we should speak with one voice on the world stage. Mr Prodi, whilst I may disagree with those views, I have at least to compliment your honesty in saying things in the way that you do. I am surprised you had to time to come, given that in Italy you have had 38 Prime Ministers in the last 60 years and it looks as though you may well be on the verge of the 39th. We are indeed very privileged that you have come along today.
When you tell us that security is so important - this 'drive towards closer cooperation' as you call it - particularly on the day when the British police announced that charges are to be laid in the case of the former KGB agent Alexander Litvinenko, who was recently murdered in London, I wonder whether we really want your style of justice, given that Mario Scaramella, who tried to warn Mr Litvinenko of what was going to happen to him, has now languished in an Italian jail for six months. The charges against him keep changing and he has not actually faced a court. If you are suggesting we give up common law and habeas corpus for that sort of European system, my answer to you is no, thank you very much indeed.
Let us have a real debate, Mr President. Mr Schulz: 16 countries have approved the European Constitution, not 18, so please can we have some truth, some honesty and some openness and please can we not push on and totally ignore the French and Dutch referendum results. Mr Prodi did not even refer to that in his speech.
People have said no. Tens of millions of Europeans are saying 'Give us, the people, a say in our future'. Stop behaving like a bulldozer, stop sweeping aside public opinion. By all means have your Treaty, but let the people decide on their future. Do not impose it upon them.
on behalf of the ITS Group. - (FR) Mr President, Prime Minister, the Eurocrats of the Commission and of the Council must have breathed a huge sigh of relief on the evening of 22 April: for them, either Royal or Sarkozy, the UMP or the Socialist Party, were a guarantee that the European Constitution, which had been rejected en masse by two countries in 2005, was going to be put back on track, flying in the face of democracy. Both of them were ideal candidates, and potential Presidents. So was Mr Bayrou.
Sarkozy and Royal both gave the impression of believing, like yourselves, that the French only rejected the policies of Brussels, when they also rejected the institutional elements, which are now intended to be reintroduced via the backdoor, namely the single Foreign Minister - the single minister who, had he existed, would have taken us all into the Iraq war - the pseudo-elected President, the Commission reduced to civil servants from certain countries, and the communitisation of all policies, which denies the States any right to veto - in short, the bureaucratic and omnipotent European Superstate.
For you, it was better that Sarkozy should have been elected, rather than Royal, since the former wants the Constitution to be ratified by Parliament, while the latter intended to take some account of the popular will.
Following the appointment of a socialist Minister and a socialist Secretary of State for European affairs, and before there had hardly been time to transfer power from the old to the new President of the Republic, Mr Sarkozy rushed to Berlin to confirm that ratification would be by Parliament, that he was committed to a European Superstate and that he wished to be nothing more than the governor of a European province. The German Chancellor may rest assured: thanks to Mr Sarkozy, her Presidency of Europe will be a success! In June she will be able to present a roadmap relaunching the constitutional process and signing the death warrant for the nations and the sovereignty of the peoples.
Elected as he was by 53% of the French people, Mr Sarkozy is already betraying the aspirations of many of them, namely the 55% of citizens, from the right and from the left, who voted 'no' in May 2005.
(Having been interrupted, the speaker addressed Mr Schulz, 'What is the matter, Mr Schulz, are you ill?', then corrected himself, 'Ah yes, it is you, Mr Cohn-Bendit, go ahead and teach the little children!')
Mr Le Pen, the thing about votes is that sometimes they go one way and sometimes they go the other, as you, of course, are best qualified to relate.
(CS) Ladies and gentlemen, the European Constitution was supposed to strengthen the Union as a player on the world stage, but what has actually happened? What appeared was an incomprehensible document, the adoption of which was not an issue for the social engineers who created it. The citizens of two countries have given a resounding 'no'. The document is also iniquitous, and has for a number of years been diverting the attention of politicians from more pressing problems. It introduces unnecessary conflict within the Union and confirms the suspicion that the Union is a petty concern; not geographically speaking, but in terms of the outlook of its leaders, who are incapable of accepting the failure of this project and of proposing a different one to the public. Heads of State prefer to tiptoe around the subject rather than to admit openly that in Rome three years ago they signed a document which public opinion has since rejected. This is a blind alley and we must find a different way forward.
It is not the future of Europe as a global player that will be put in jeopardy by the failure to adopt the Constitution. What does jeopardise it is the remoteness of politicians from real life and the pointless discussions over a dead text. The citizens of the Member States understand less and less the language of the European institutions and their representatives. Our global partners, moreover, will seek to exploit the EU's lack of unity and the vanity of its leaders.
I firmly believe that the EU needs to reform its institutions and that it needs a new unifying document that would clearly demarcate the scope of authority of the Union and the Member States. We need a Treaty that is concise, comprehensible and fair, and thus acceptable to our citizens, as well as being, most importantly, a Treaty that is something other that just an amended or trimmed down version of the rejected Constitution. I believe that policies on pensions, tax, health, social matters, culture, justice and nuclear energy should remain in the hands of the Member States. Other policy areas must be subject to discussion. Some of us, in both political and normal life, have experienced failure, and this has now happened to the champions of the European Constitution. They should overcome their stubbornness and admit defeat. They should also begin negotiations over a new Treaty at the earliest opportunity. I expect a realistic approach of this kind from the June summit and from the German and Portuguese Presidencies. Only this way will we increase trust in the European project, both among EU citizens and on the wider global economic and political stage.
Prime Minister of Italy. (IT) Mr President, ladies and gentlemen, I would like to thank you very much for this debate, which like all debates in this Parliament has been concise, constructive and frank. It has highlighted a huge range of positions regarding the future of the European Union. If we listen to some of the final speakers, some positions are irreconcilable.
This problem certainly needs to be tackled, debated and taken forward in an open and democratic way, as always happens and always has happened within this Parliament. It is precisely this fact that prompted me to make my initial speech; it is precisely in order to regulate this great diversity and breadth of opinions that we have to have rules that allow us to run the European Union, as we have all had.
We are forgetting the long road travelled in organising the Constitutional Treaty; we are forgetting the 18 months of the Convention, the debates, the involvement of the national parliaments and of the European Parliament. We are forgetting that it was not a closed debate. We arrived, however, at a result; I quote the words of Cristiana Muscardini: 'but we need to pay attention to the fact that in politics it is necessary to reach a compromise, a lofty compromise'. Well, the draft Constitution was already a compromise!
As President of the European Commission, I regretted the fact that some great advances were missing from that treaty. We wanted that compromise, because we realised, with the pragmatism of politics, that one cannot have everything! We realised that our idea of Europe was even stronger, but that, at that time, this was what was permitted by historical circumstances.
It was signed by all the countries in the Union, including the UK, on the responsibility of the governments of the Union. Now people are saying that the treaty was created in a small room far from the wishes of the people. It was created by the representatives of the people! It was signed by the governments elected by the people! That is what happened! Clearly we can still search for compromise, because throughout our lives we have always sought compromise, but we cannot allow compromise to frustrate and nullify the European project.
That is the ultimate limit that we gave ourselves and it is for that reason that I made a speech in which I sketched out the fundamental points which we cannot abandon: they are the will of the people, the issue of the pillars and the issue of the Minister of Foreign Affairs. How can it be that we are ashamed of calling the person who represents us the Minister of Foreign Affairs? Call this person the Secretary of State, if you wish, using the English terminology. What are we afraid of? Do we not realise how much not having a Minister of Foreign Affairs has cost us over the years? Do we not realise what we have been unable to do in the Middle East and all the neighbouring areas, and how we have let the political situation deteriorate, through our own divisions?
Is this the sort of irresponsibility with which we are going to face history? Look, what is going to be at stake in the next few days is this final aspect of our political unity, the ultimate aspect of our ability to represent Europe in the world. If we cannot understand that now, when will we be able to? It is only a couple of years or so ago since I left that seat in the Commission! So, in view of the power relations in the world - China, India, Asia - the problem has been that Europe has not been able to speak to these great peoples and has not been able to speak as an equal to the United States, or to convince it!
Is that not enough of a burden on our future? Do we want to continue to count for nothing for another whole generation? That is the question that I put to you ahead of the Intergovernmental Conference and the European Council. I ask no other questions. I put forward Europe's sense of responsibility to history, to our lives and to those of our children.
Thank you very much, Mr Prodi; the mind of this House is expressed in its applause.
(IT) Mr President, ladies and gentlemen, after months of difficulty the initiative by Chancellor Merkel and the election of Nicolas Sarkozy to the presidency of the French Republic have offered Europe new hope. Despite further resistance, there is now a real possibility of coming up with a new treaty that enshrines the rules of an institution as totally unique as the European Union. It is clear, unfortunately, that the text resulting from the work that was so well directed by the Italian Presidency under Silvio Berlusconi and which was signed in Rome, can no longer enter into force.
If, however, we want Europe to carry out the role it deserves on the international stage, we must save the substance of the treaty. I am thinking of the principle of decisions taken by a majority on certain important issues, of a single voice on foreign policy, and of the duration of the Presidency. Adopting a reduced text would only be a first step forwards. Certainly, in striving for perfection we may lose the opportunity to achieve something that is within our grasp, but it is important to continue along the road we have embarked on and to make a decision before the European elections in 2009. I hope, thinking about tomorrow, that in its new term this Parliament may also have a constitutional role, as suggested by many, among them Mr Gargani, chairman of the Committee on Legal Affairs, and Mr Brunetta.
The 27-member Europe, however, does not only need institutional rules in order to function better. It needs to identify with the values which make up its true basis, the foundation on which to construct a Union that in the future will not dissolve when faced with difficulties. It would be a mistake not to ensure that freedom, solidarity, subsidiarity and the central role of the individual are the cornerstones of the Community institutions. It would be a serious error to renounce our identity, our Judaeo-Christian roots and a social model based on a family composed of father, mother and children.
(IT) Mr President, ladies and gentlemen, Mr Tajani is putting forward arguments that have nothing to do with today's discussion, while we have on the other hand heard clear, strong and determined words from Prime Minister Prodi, which put Italy at the head of European integration and give more strength to the European Parliament, which is always in the forefront of the battle for constitutional reform of the Union.
These words were very clear on a crucial point: we must start again from the draft Constitution ratified by the 18 countries, and not from Nice. We need to give a fixed mandate, not an open-ended one, to the Intergovernmental Conference. We cannot dismiss a draft Constitution that has been accepted by the vast majority of citizens and that gives precise answers, not vagueness, Mrs Muscardini! Mr Prodi listed these precise answers in his introduction and in his reply.
Without a Constitution, my dear Mr Wurtz, the European Union is weaker and the risk of it deteriorating into a mere free trade area is greater. That is why sometimes I do not understand certain very radical positions taken by the left! The speech given by Prime Minister Prodi has given Parliament and all of us more courage and strength, and we will go through the next stage with greater determination and tenacity.
(PL) Thank you, Mr President. I should like to begin by saying how delighted I am that Prime Minister Prodi is someone who is not tired of Europe. A philosopher once said that tiredness was the most serious threat to Europe. I should like to recall that when Mr Prodi was President of the European Commission he undertook the difficult task of enlarging the European Union. He saw enlargement through despite the negative views expressed frequently by the media and public opinion or at least by certain sectors of the latter. Mr Prodi succeeded because he believed in the future of Europe.
I would like this same conviction to underpin current reflection on the future of Europe. There are many in this Chamber who share my view that the European Union is now in need of wise institutional reform. The question arises, however, as to the extent to which the Community method, referred to by Mr Prodi as the mechanism driving Europe forward, is invoked in the activities of the European Council. That is to say, what role does it play in the activities of the government representatives? Mr Prodi was wearing a certain hat at the European Commission, but he has donned a very different one at the European Council. To the outside observer it sometimes appears that national egotism is the one and only criterion used by the Council, not reflection on the basis of categories of common interest.
I believe this is a particularly important matter. Parliament understands what it means to be a community, and that spirit is also present in the European Commission. What can be done to ensure that the European Council will also be guided by it?
(IT) Mr Prodi, I am making my speech on behalf of the Union for Europe of the Nations Group which, I would like to remind Mr Prodi, represents the fourth-largest political group in the European Parliament. I would like to re-emphasise something: Europe is very close to our hearts! Mr Fini, the chairman of the party that I represent, was one of those in the Convention who contributed enthusiastically to the current draft Constitution. More generally, we Italians have a long and uninterrupted European tradition, and therefore cannot but support the appeal made a few months ago in this very Chamber by Mr Napolitano, President of the Italian Republic, who called for the Constitution to be adopted as soon as possible.
One of the reasons why this Constitution is necessary is so that we can have a common foreign policy. Mr Prodi, you were right in pointing to the common foreign policy that we so sorely miss, especially at this time of international crisis.
I would like to take the opportunity, on this point, to thank all those throughout the world who are working on peace-keeping missions, particularly in Afghanistan, Lebanon and Palestine, starting with the approximately 8 000 Italians. These are important missions, strongly supported by all the Italian political parties, even though, to be truthful, Mr Prodi, there are some embarrassing exceptions in your governing majority.
I would like to go back to the Constitution, to express a regret and a wish. The regret is that it has not been possible to mention Europe's Christian roots in the text; the wish is that the goal of swift adoption of the Constitution will be achieved. I am convinced that Italy, as usual, will play its part well.
(DE) Mr President, how often, over recent months, have I asked myself, 'where is Romano Prodi? Where are the governments who will defend the Constitution?' Today, Prime Minister, I have found you once more; I have found Romano Prodi on the barricades. I may have found him late in the day, but I have found him all the same. I found him speaking up for consensus, stepping out from the ranks of the governments who, day in and day out, exchange their historic responsibility for Europe for petty cash.
Since you, Prime Minister, said that we have to respect the arguments of others, I would like to ask you which others you mean. If you mean the members of the public, including those who voted 'no', then I am unperturbed. We know what they want; they want more democracy, more transparency, more social responsibility, a better Europe, a more convincing constitution. Or do you, by 'others', mean the governments who misuse the crisis around the ratification process to abuse us with their old demands, their old claims to power, with all the things we, in the Convention, extracted from those who deliberately deflect public dissatisfaction onto Europe in order to retain their power over a Europe without European democracy, without a social dimension, and without a shared role in the world - those whose interest is in the struggles of reactionaries for power, pitting the Europe of the corridors of power against the Europe of citizens?
You spoke of our need for compromises, and that, too, throws up a very pertinent question. The compromise that shines out of the twelve questions is compromise as a historic lie about Europe, for what also needs to be done, Prime Minister - and I am particularly grateful to you for making it visible - is to retain not only the substance, but also the spirit of the Constitution. If we decide that laws are no longer to be called laws, but rather regulations, we are denying people the historic legitimacy to which they have a claim, for these things remain, as far as their substance is concerned, laws. Denial of the primacy of European law is false, for it continues to have a subterranean existence and the foreign minister is still what we wanted him to be. No, indeed, the compromise can be neither a bluff nor a lie. It is for the spirit of the Constitution, too, that we have to fight.
(Applause)
(IT) My dear Mr Prodi, precisely because I have the same passion as you for Europe, I am convinced that in order to relaunch the constitutional process we need a new impulse of energy based on democracy and rights. I am increasingly convinced that the intergovernmental approach is not the solution to the problems, but is a part of them and is liable to lead us into a mini-Treaty or even a two-speed Europe.
It is the citizens and MEPs that must now take the lead, with a new constitutional mandate entrusted to a European Parliament that has these functions, with the aims of a new text and a European referendum; we need to change the text and the context.
We need to have, at the centre, clear enforceable rights that define European citizenship. These are the right to work and rights at work that confirm that, for Europe, stable, high-quality jobs are the norm, and not the highly precarious jobs that are being developed with 'flexicurity'!
We need a guaranteed right to the environment, which requires innovative policies, based on cooperation, and multi-faceted visions such as those that should lead to ratification of a post-Kyoto agreement, instead of merely the philosophy of commercial competition.
We need a right to peace, born of the rejection of war, and an EU policy actively based on these values and practices, as its own foreign policy.
We need a new Europe, the only one possible, which is becoming increasingly necessary. We can build it based on the people, together with the MEPs.
(FR) Mr President, almost two years ago to the day, the French 'no' vote sentenced the European Constitution to death. This was then confirmed by the Netherlands, and by the United Kingdom, and then by the Czech Republic and Poland. There was also the scant enthusiasm of the only two countries to have said 'yes' by referendum, Luxembourg and Spain. In Spain, just 32% of the registered voters supported the text. In short, the constitutional process broke down and then came to a standstill, and we owe that breakdown mainly to France.
From that point on, everything became clear to us, the French sovereigntists, on behalf of whom I am speaking in this House: it was France that needed to be circumvented, it was the French who needed to be tricked! And that was done by means of an immense ruse. When it came to the presidential elections, two candidates were pre-selected at the outset, so that, when one of them was elected and newly legitimised, they would say yes where the French wanted to say no. That explains Mr Sarkozy's outrageous gesture of rushing to see Mrs Merkel on the very day of his inauguration.
There must be no doubt about the illegitimacy of this 'yes' dragged out of France by means of this presidential manoeuvring. I am well aware that everyone in the silent, bustling little aquarium of the Brussels oligarchies will get together in order to concoct a new text, and that it will certainly not be called a constitution, but an institutional reform, which amounts to the same thing.
The 'no' supporters are not dead, however. Mr Barroso should be under no illusions, and nor should you, Mr Prodi: sooner or later, France will speak out again, because France, despite all opposition, is attached to its freedoms. And those freedoms - national freedoms - will triumph in the end, despite all your feeble machinations.
(NL) Mr President, Mr Prodi, you more than anyone are familiar with how the European institutions work. As a former President of the Commission, you are therefore well placed to fathom why the European citizens are increasingly turning their backs on present-day Europe. Bureaucracy, overregulation, no ounce of respect for the principle of subsidiarity, political correctness, no respect for Europe's Christian heritage, and the obsessive desire to admit Islamic Turkey to the EU have meant that these days, most Europeans equate the European ideal of the founding fathers with an intrusive super state that no longer listens to what the people want.
In recent years, we have seen some striking examples of the deliberate deafness of official Europe. In France and the Netherlands, in democratic referendums, the people said 'no' to the European super state. Despite this, the German Presidency simply carries on down the path already chosen. For Angela Merkel, and I am afraid for you as a Member of the European Council, the will of the people does not count. All opinion polls show that whilst the Europeans want to be on friendly terms with the Turks, they do not want a non-European and Islamic country to join our Union. Again, the pre-determined path is simply followed.
Do not harbour any illusions, though. This refusal to listen to the needs and complaints of Europeans will backfire at the next opportunity, and official Europe should not come and complain to us if the citizens again vote 'incorrectly' at some stage in the future.
I should like to finish off by saying to Mr Prodi that the government of my country brought itself into disrepute last week by refusing, for commercial reasons, to allow the Dalai Lama to visit Belgium. Nobody wants to offend China. It is very unfortunate that the rule in these situations seems to be that of Erst das Fressen und dann die Moral. I therefore hope that, within the European Council, you will speak up to focus on the attitude of your government which, although it likes to wax lyrical about human rights, when the chips are down, lets its own economic interests prevail, and also to denounce Belgium in this matter. If Europe is serious about defending human rights, it should also have the courage to denounce the hypocrisy of some Member States.
Since you have referred to me personally, Mr Dillen, I would remind you that I stated my position to the plenary yesterday. I will not allow anyone to prevent talks between the Dalai Lama and the President of the European Parliament. A letter has been sent; I expect it to be answered and will have more to say on the subject at an appropriate moment.
(SK) Prime Minister Prodi, allow me to welcome you here.
You are a politician with a wealth of experience when it comes to both running a country and running the European Commission, where you served as president. I would like to emphasise that for the European Union to succeed in the future, it is essential to adopt a Constitutional Treaty.
Recently, we celebrated the 50th anniversary of the signing of the Treaties of Rome. This anniversary reminds us that much has changed in the intervening years and that there are treaties still in force that need to be amended. The European Community at that time consisted of six countries, and it was primarily an economic grouping. Today, the European Union is made up of 27 Member States, of which 12 are post-communist countries. The shape of the present-day European Union is substantially different from the one it had in 1957.
The Treaties, dating back 50 years, are non-transparent, written in complicated language and could even be described as obsolete. It appears essential to adopt a new Constitutional Treaty and new clear rules of the game. It is necessary to realise that the reforms proposed in the Constitutional Treaty, such as legal personality, fundamental human rights embodied in binding provisions, the office of General Prosecutor, reforms of institutions and the legislative process represent changes which can move the European Union forward. It is high time to end the reflection period and inaugurate a period of action.
Prime Minister Prodi, I would like to thank you for the trust you placed in Slovakia at a time when she was embarking on what you described as a long journey. Slovakia is a young new Member State of the European Union, and she trusts you in the same manner as she trusts Italy and the EU to amend the rules of game.
Mr President, Prime Minister, today we are once again debating constitutions and institutions when the citizens of Europe are really more interested in jobs, prosperity, the environment and global poverty.
It is a myth that the European Union is in a crisis or paralysed and incapable of taking decisions, and this is the pretext that some governments are using to demand that the Constitution should be back on the table. I know that you, Prime Minister, believe this as well.
It is not a constitutional crisis. Even the British Government has said that the EU is able to take decisions based on current treaties, and the period of reflection following the French and Dutch 'no' votes should, in my view, have been used to take a long, hard look at the reasons for the rejection of the constitution. Instead, the discussions now seem solely focused on what parts of it can be kept at all costs.
As someone who believes in my nation's membership of the European Union and the potential for good that Europe possesses, I am saddened by this debate. I have always believed there was a need to simplify and make more transparent the decision-making processes and institutions of Europe, as the Laeken Declaration envisaged. The enlargement of the EU may indeed require some amendments to existing treaties or new treaties from time to time, but I cannot accept that this Constitution is required, nor is it desirable at this moment.
There is no doubt that the British people will demand a referendum on any new treaty that might propose additional powers for the EU, and my party would support that. We will watch with great interest the actions of the British Government in the weeks to come. Mr Blair will attend the Brussels Summit on the very eve of his retirement and he must not commit his successor in his absence. Gordon Brown should insist that he attend the summit alongside Tony Blair and take full responsibility for whatever his Government signs up to.
I hope that this kind of realism will guide Mr Brown's actions in the difficult times that lie immediately ahead.
Thank you, Mr Kirkhope. My information is that the British Prime Minister has close contact with Gordon Brown!
(DE) Mr President, it is very good to see you, Prime Minister Prodi, in this House, not only, of course, because of your Prime Ministerial position, but also because you are someone who has done a great deal for Europe.
Mr Prodi, you spoke about foreign policy, and I am very grateful to you for that. There are many in this House who are currently saying that we need to present a united front in our dealings with Russia. There are others - and there are many of them - who say that we must not be dominated by America. We need a strong Europe. We all agree that India, China and Brazil are getting stronger and stronger, and wonder whether we can secure our interests there. There is the Middle East problem, which we are about to debate, and Commissioner Ferrero-Waldner is already in her seat. How, then, is there to be European input in all these areas when we do not have a common foreign and security policy, and how are we supposed to have one of those if there is not, in future, one person who can, beyond all doubt, deal with all these foreign issues and be responsible for them?
It is on this issue in particular, Prime Minister, that I urge you to stand firm. I agree with you entirely that not every treaty is a good one. What we need is one that goes beyond the minimum required and really moves Europe forward. Prime Minister, I wish you all the best.
(IT) Mr President, ladies and gentlemen, there was a slogan in 1968: 'Be realistic. Demand the impossible.' Today we would have to say, 'Be realistic. Demand what is necessary in order not to sink this European project of which you are all the temporary custodians.' If in 2009 the European Parliament were to present itself for re-election without a convincing institutional reply, Europe as a whole would be faced with an irreparable crisis of legitimacy, while, in fact, citizens ought to be able today to choose on the basis of a clear model such as you have set out.
Parliament has given its views on this issue on many occasions and it is now the Council's turn to speak. Prime Minister Prodi knows that today he represents not only his own country but all those Europhiles who have not given up on greater integration.
In conclusion, I would like to remind you of one thing: those who do not agree today should withdraw; the others can go forward freely. Let us remember that Europe was created by a leading group of countries but it is not necessarily true that tomorrow it can be relaunched using the same method.
(IT) Mr President, ladies and gentlemen, Prime Minister Prodi comes before us as a former President of the European Commission with an entirely negative balance sheet: enlargement, the euro, China, reform; it looks like the balance sheet of the Industrial Reconstruction Institute! Today, for instance, seeing that you are so enthusiastic about the super-federalist European Constitution, you did not have the courage to talk about the institutional changes in our country. When is there going to be a decision to allow the federalism that the North has been asking for for so long? This is a question of freedom, and also of political consistency!
Mr Schulz compared you to the Leopard. That sounds like a gaffe but actually his aim was perfect. Only a great Leopard like you could govern with political parties that have the symbol of the hammer and sickle when you have presided over enlargement involving countries which have freed themselves from communism, and you actually manage to govern while representing only a third of our country.
Look: from up above, Luigi Sturzo and Alcide De Gasperi are watching us and perhaps feeling ashamed of those representatives in our country who have forgotten the founding fathers' commitment to a Europe of the people and of the regions, not of lobby groups. Your spiritual horizons, Mr Prodi, are those of Goldman Sachs, not of bell towers and cathedrals, as ours are.
(FR) Mr President, Mr Prodi, our ambition is to continue with European integration. True, we have misfired. By voting 'no' to the Constitutional Treaty, many French people believed that they were resisting a liberal Europe and thus hoped that that would help us to move towards a social and ecological Europe. Well, now we know that quite the opposite has happened. The 'no's have condemned our institutions to deadlock, and I share Prime Minister Prodi's view that we must not throw the baby out with the bath water.
Europe needs a constitution, and the compromise achieved by the Convention must be adopted and improved. So if, by a mini-treaty, as presented by the new French President, we mean the constitutional compromise and the Charter of Fundamental Rights, it will be a yes, a yes to a Foreign Minister. What weight will that Minister carry, however, Mr Prodi, without a genuine European foreign policy?
Yes, Mr Prodi, the treaty still needs to be improved. If it had to be a third-rate treaty that is ratified on the sly, that would be unacceptable. The future of Europe is a matter for the people of Europe. I therefore say 'yes' to a European referendum being held simultaneously in the 27 countries, and why not during the next European elections?
I say 'yes', so that Europe can tackle the present-day challenges - I am thinking in particular of climate change - that will radically transform our lives. I am convinced that our fellow citizens understand these challenges and will be able to move this tremendous European project forward.
(IT) Mr Prodi, ladies and gentlemen, the process of adopting the European Constitution cannot be reduced to a set of amendments to the existing treaties but must contain important social aspects that are at the moment not present. Europe must be able to meet the great challenges which pose a threat to the rights of citizens, the quality of life, health and the very future of its people.
Faced with phenomena such as relocations, the scarcity of water resources, the world's hunger for energy and climate change, individual states are helpless and unable to formulate winning strategies. It is only through action agreed at continental level, or better still at planetary level, that we can hope for success where we cannot afford failure.
It is important for Europe to be at the forefront in the world, both from the political point of view, as a benchmark for socially inclusive policies and a policy of acceptance that can be a model for other parts of the world, and in terms of technological choices and future planning, particularly in the sustainable energy sector.
Five members of the main political groups present in the European Parliament have signed a written statement on the need for Europe to take a new approach to the economy, based on hydrogen: a real industrial, technological and social revolution that can be sustainable in the long term. You referred to this and I believe that this is one of the examples where Europe can and must play the principal role on the world stage.
To conclude, there is no need for a compromise at all costs, but we need to tackle the real problems affecting millions of citizens. Only in this way will the dream of a united Europe be able to speak to the hearts of Europeans.
(EL) Mr President, it is high time we stopped writing obituaries for the European Constitution; it is dead and buried. We need to get out into society and see what Europe needs:
one hundred million Europeans are living below the poverty line;
crime is rife in all the capitals of Europe;
illegal immigration is the order of the day.
Of course, human rights are being seriously tried with visible and hidden cameras.
Mr Prodi, you were President of the Commission for five years. Tell me, where are the eastern borders of Europe? Just yesterday, two fully armed submarines were west of the island of Samos close to Mykonos. What will happen tomorrow morning? The spark of war from Turkey is clearly visible.
You must therefore take initiatives for the future of Europe, because otherwise the same fate will befall this unified Europe as befell the Holy Alliance two centuries ago.
We do not want to set up a super state. What we want to do is to be able to safeguard democracy and to safeguard the prosperity of the people, with which capital and the Central Bank play fast and loose. This must be Europe's objective: the citizen, not capital must increase its power.
(HU) The critics of the European Union very often charge the European Union with being too strong and with intervening in too many things. It is my conviction that exactly the opposite is true. We, who recently joined the European Union, see that a stronger, more effective Europe is needed, a Europe which has at its disposal the tools for fulfilling its tasks. For this purpose we need a common energy policy, a common migration policy, a common struggle against terrorism and harmonisation of environmental protection.
We need all this in order to defend the four fundamental freedoms of the European Union as well as to gain citizens' support for all of these goals. Many look upon this constitution as if it were the end in itself. In reality we need to sort things out, and the Constitutional Treaty is in fact nothing but an instrument for realising these objectives.
We will be able to regain the support of the citizens of Europe for the constitutional project if Europe is able to achieve these common goals. In order to do so, of course, it is also very important for us openly to recognise Europe's common roots based on Christianity, and for this to be mentioned in the European constitution. It is important for us to acknowledge Europe's common values in terms of rights and freedoms, in terms of the defence of minority rights. We need to gain the support of Europe's citizens for this constitutional treaty, albeit not as a final goal but as an instrument with which we, together, can reach the goals set out fifty years ago.
Mr President, Prime Minister, anyone who heard the American President saying at the press conference after the summit with the European Union that 'we have had a nice meeting with these people from the European Union' would wonder whether he was thinking about Mr Barroso, Chancellor Angela Merkel, or who? Anyone who saw or heard the American President could be in no doubt that we need one voice for the European Union, and that is why we thank you for your clarity in your speech today. Anyone who has been to the Middle East is also in no doubt that we need one voice for the European Union.
That is why, Prime Minister Prodi, it is one thing to speak in the European Parliament - we all know that, as this is not the most difficult place to argue for a better treaty - but it is another to speak in the IGC, when the hard stuff comes and it is face to face.
I know you are a strong and firm Prime Minister. We respect you. Stand firm, Prime Minister, and we will stand firm with you, on behalf of the European Socialists and progressives all around Europe. I think you will have a strong majority behind you standing firm together with you for the benefit of European people in the future.
And that was the experience of a former prime minister who is now an MEP.
(IT) Mr President, ladies and gentlemen, the future of Europe is in its roots, and for us radicals these are represented by the Ventotene manifesto, which set out the need to achieve peace, democracy and prosperity by going beyond the dimensions of the nation state.
Reforming Europe today means offering this project also to the peoples on the opposite shores of the Mediterranean, and affirming, for them too, the individual right to democracy through the accession of democratic states, starting with Turkey, but also with the prospect of Israel, Morocco and others. You spoke of being in the forefront, but for us only a refusal to close the doors of Europe will constitute being in the forefront.
To make another point: we propose that whatever reform is to be made be subject to a referendum of the people of Europe as such. I am not speaking of national referendums, but a single referendum placed before the citizens of the European motherland, as against the neo-Gaullist Europe of national motherlands.
To conclude, let us welcome an example of how we can, as a Union, be strong when we have faith in ourselves: the tabling of the resolution on the moratorium on capital punishment before the General Assembly taking place at the United Nations. Mr President, beware of the sabotage that some people are still attempting to wreak now. For example, look at the official communication by the General Affairs and External Relations Council, and the Council's departments. After the last General Affairs and External Relations Council this means that sabotage is being attempted, Mr President, and we should try to prevent it.
(PL) Thank you, Mr President. Mr President, Mr Prodi, ladies and gentlemen, we clearly do need an efficient and well-ordered European Union that is democratic and close to its citizens. The Union must also be imbued with a spirit of solidarity and based on a Constitutional Treaty. It should be the kind of Union Mr Prodi has described to us today, and I am grateful to him for that.
I would like to take this opportunity to express my appreciation for the solidarity the European Union recently displayed towards my country, Poland, through the implementation of its Eastern policy. The people of Poland are aware of this and value it. The people of Poland understand that they must of course reciprocate, and display the same solidarity over issues of importance to Europe as a whole. This is because 68% of my fellow-countrymen are pleased with membership of the Union and want more Europe. Over 60% of Poles are in favour of a Constitutional Treaty.
I therefore call on you, Mr Prodi, to ensure that the European Council also listens to the views of European Union citizens at the forthcoming summit. After all, this splendid edifice known as the European Union is being created for those very citizens, not for the governments.
Our thanks go to the Prime Minister of Italy, whose convictions, it is evident, are shared by the great majority in this House. Over the coming weeks, we will need to put those convictions into practice, and we wish you, Prime Minister, much success, especially at the summit meeting in Brussels on 21 and 22 June, a month to the day from now.
The debate is closed.
(Applause)
Written Statements (Rule 142)
in writing. - As elected politicians, we must listen to the people - all the people. Some, such as Mr Farage, want to listen only to some of the people, those who voted 'No' in France and the Netherlands. Others want to listen only to those who said 'Yes' in the 18 countries which have ratified the Constitutional Treaty.
Fortunately, a majority in this House and of the governments of the Member States want to listen to all, to bridge the divergence of views and find a solution capable of being ratified by all 27 Member States.
Of course, the European Parliament, which approved the constitutional treaty by a large majority, wants to salvage as many as possible of the reforms contained in the constitutional treaty. It is perfectly natural that Parliament should want to sacrifice as little of the treaty as possible, but it must also be as much as is necessary to secure agreement by every country.
in writing. - (HU) What does Europe mean to us? A community without borders, which rests upon peace, freedom and democracy, strives to promote the prosperity of its citizens and brings about solidarity among the Member States.
We are facing great challenges! We must delineate an appropriate plan of action for Europe that will determine the framework and policy in which it will operate, and will shape the Europe in which we would like to live and thrive in the future. It is important for us to preserve and pass on to future generations the unity which we have succeeded through sustained effort in achieving over the decades.
I consider it important to preserve the uniqueness and diverse heritage of all 27 members of the European Union, but I must emphasise that there are countless goals which we cannot achieve individually, but only together.
In light of this, it is our duty to set aside our historical injuries and to place our Union on a renewed foundation. Our interest is in a strong European Union, which takes effective action in face of the many challenges which we must meet today, such as terrorism, organised crime, illegal immigration, climate change and energy policy. For this reason, it is indispensable to have an institutional system that works effectively.
To this end we must reach a consensus, so that we can advance the pursuit of our common cause, since in the absence of a new fundamental treaty (Constitution), the EU can be no more than a declining western extension of the Asian continent. We have the opportunity for a solution, and I hope that we will be able to take advantage of it.
We cannot stop the constitutional process, because this might lead to serious crisis in the European Union, to the devaluation of European values and to Europe falling behind in a global perspective.
The person of Romano Prodi and the recent past we have spent together stand as guarantees that the preservation of these values, and cooperation in an enlarged, 27-member Europe are indeed possible.
For the moment, the new Member States in Central and Eastern Europe find it impossible to imagine a European future in which national identity might dissolve into a common European statehood. These countries have only just regained their national identities, through historic steps, from the Soviet Union's great red melting pot, and thus their citizens want to be Europeans in a way that does not endanger their national identity or their newly created democratic institutions.
Moreover, for this very reason the Central and Eastern European countries need a strong Europe, since they consider that their further development and the protection of their national interests are most likely to be guaranteed if they are together, within a flexible Europe.
This is why we cannot accept the Constitutional Treaty becoming a political and legal zombie. At the same time, in order to move forward, we are perfectly open to making the necessary modifications.